DETAILED ACTION
This action is responsive to the application filed on January 04, 2021.
Claims 1-15 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated January 04, 2021 and April 04, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Drawings 
The drawings filed on January 04, 2021 are acceptable for examination purposes.

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  These claims recite in different locations the term “first task related object” and “first task related action”, however, there is not a subsequent “task related object” or “task related action” in the language, for example “a second task related object” or “a second task related action”. Please amend the language accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claims 1, 6 and 11 recite the limitation "update, in the tracking module, the first task related object with information relating to one or more interactions of the first user with one or more code files, one or more lines of code, and comments associated with the task;” There is insufficient antecedent basis for this limitation in the claim.  	Dependent claims 2-5, 7-10 and 12-15 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.
  	
Allowable Subject Matter
Claims 1, 6 and 11 are allowable.
  	The primary reason for allowance of the claims in this case, is the inclusion of the limitations “an interface module, executed by the at least one processor, configured to generate a task management panel in conjunction with a code editing panel, wherein the task management panel is configured to display task related actions selectable by a first user; wherein the interface module is further configured to: receive a selection of a first task related action from the first user; generate or retrieve a first task related object associated with the selected first task related action; and update, in the tracking module, the first task related object with information relating to one or more interactions of the first user with one or more code files, one or more lines of code, and comments associated with the task; a code review module, executed by the at least one processor, configured to: receive a request from the first user to initiate a code review associated with the first task related object, wherein the code review comprises: packaging one or more code files, one or more lines of code, one or more difference sets, comments, and one or more user selected additional code files or lines of code; selecting, by the first user, one or more reviewers to assign the code review to; and submitting the code review for approval to the one or more reviewers; wherein the code review associated with the first task related object is initiated from within and without leaving the IDE; and wherein the reviewing of the code review associated with the first task related object is performed by the one or more reviewers from within and without leaving the IDE.” which are not found in the prior arts of record.
Examiner Comments
For claims 1-15, no art rejection is made for these claims. Claims 1-15 are rejected under 35 U.S.C. 112(b) but would be allowable if the rejection is overcome, as set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Buckingham et al. (US Pub. No. 2019/0004925) present technology generally relate to smarter code review tools. More specifically, relates to code review tools that include the ability to perform a “rebased” diff of code iterations. As a result, the code review tool has the ability to diff a file from a first iteration that was based on an initial base file, against updates from a second iteration that was based on an updated base file without identifying the differences that occur between the initial base file and the updated base file. This allows a reviewer to view only the differences that the author of the code review made between successive iterations while filtering out or suppressing the extra noise that occurs because of updates to the base file (see abstract).   
 	JHA (US Pub. No. 2018/0285103) set forth a method to perform an operation for enhancing code review throughput based on separate developer and reviewer profiles. The operation generally includes receiving source code from a first user, determining a set of coding attributes associated with the first user from the first user's developer profile, and determining, for each of one or more second users, coding review attributes associated with the second user from the second user's reviewer profile (see abstract).   
	Haynes et al. (US Pub. No. 2013/0007704) set forth a method for reviewer selection during distributed software development can include receiving a request to review a module of source code stored in a source code repository and managed by an IDE executing in memory of a computer (see abstract).  
	Odenheimer et al. (US Pub. No. 2014/0325336) set forth generating a first page for presentation at a user interface. A metadata including comment and proposed change associated with lines of code is received. A second page is forwarded for presentation through social medium, and comprises the comment and the proposed change. The additional metadata including information representative of whether comment and proposed change that are accepted, rejected, or acknowledged are received (see abstract).
 	Nick C. Bradley et al. (“Context-Aware Conversational Developer Assistant”) provides an intuitive interface that was able to support many development tasks while helping developers stay focused within their development environment (see abstract).   
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192